IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE JAMES PETERSON,                   NOT FINAL UNTIL TIME EXPIRES TO
a/k/a, OSCAR PETERSON, JR.,              FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D16-2896
v.

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed February 20, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Willie James Peterson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, KELSEY, and JAY, JJ., CONCUR.